Citation Nr: 0732529	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  00-17 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1955 to December 
1958.

As to the issue of entitlement to TDIU, this matter comes 
before the Board of Veterans Appeals (Board) on appeal from a 
May 1999 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  As to the issue of 
entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation, this matter 
comes before the Board on appeal from a September 2001 rating 
decision.  The veteran testified at a Board hearing at the 
local RO in June 2004.  The Board remanded these issues in 
October 2004 and June 2006.


FINDINGS OF FACT

1.  Prostate cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
prostate cancer otherwise related to such service, including 
exposure to ionizing radiation during service.  

2.  The veteran is not service-connected for any 
disabilities.




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, nor may prostate cancer be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 501, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2007).

2.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in July 2001, March 2005 and July 2006 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2005 and July 2006 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised, at page 2 in both letters, 
to submit information describing the additional evidence or 
the evidence itself.  The Board concludes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  Thus, 
the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  With respect to the 
issue of prostate cancer, the RO provided VCAA notice to the 
veteran in July 2001, which was prior to the September 2001 
rating decision.  Accordingly, the requirements the Court set 
out in Pelegrini have been satisfied.  

Further, with respect to the issue of TDIU, in its October 
2004 remand, the Board directed the RO to send notice to the 
veteran in compliance with VCAA.  In March 2005, the RO sent 
VCAA notice to the veteran with respect to the issues on 
appeal.  Further, the Board again remanded these issues in 
June 2006 and the RO sent another VCAA notice to the veteran 
in July 2006.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless.  
Although the notices provided to the veteran in March 2005 
and July 2006 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided before 
readjudication of the veteran's claim in subsequent 
supplemental statements of the case and prior to the case 
being returned to the Board for appellate review.  The 
contents of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the issue of TDIU would 
not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the March 2005 and July 2006 VCAA 
letters provided the appellant with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the July 2006 VCAA letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective.  Thus, the Board finds that the requirements 
of Dingess/Hartman have been met.   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO has made numerous attempts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the appellant.  Unfortunately, several medical 
care providers have indicated that records from the periods 
of time identified by the veteran are no longer available.  
The record does include private treatment records and VA 
treatment records as well as records associated with the 
veteran's claim for Social Security benefits.  

It appears from the claims file that the service records are 
unobtainable and cannot be located.  The Court has held that 
in cases where records once in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet.App. 46, 51 (1996).  While the service records 
are not of record, the RO appears to have undertaken all 
possible development to obtain records generated during the 
veteran's active duty service and records following service.  
As such, there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record in this case also includes limited service medical 
records, morning reports, a statement from a fellow 
serviceman, and the veteran's own testimony.  With regard to 
the issue of prostate cancer, in this case, where there is no 
showing of any link between the veteran's current disability 
and his active service or evidence that the veteran was 
exposed to ionizing radiation in service, a VA medical 
examination is not necessary.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.  In fact, in a July 2006 statement, the veteran 
indicated that he had no further information or evidence to 
submit.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Service Connection for Prostate Cancer

The veteran is seeking entitlement to service connection for 
prostate cancer, to include as due to ionizing radiation.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as malignant tumors, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods. Davis v. 
Brown, 10 Vet.App. 209, 211 (1997); Rucker v. Brown, 10 
Vet.App. 67, 71 (1997).  First, there are certain types of 
cancer that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet.App. 78 (1993).

A "radiation-exposed veteran" is defined as either a veteran 
who while serving on active duty, or an individual who while 
serving on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  38 
C.F.R. 
§ 3.309(d)(3)(i).  "Radiation-risk activity" is defined to 
mean onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan, or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945, through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin' s disease); (xi) cancer of the 
bile ducts; (xii) cancer of the gall bladder; (xiii) primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); (xiv) cancer of the salivary gland; (xv) cancer 
of the urinary tract; (xvii) cancer of the bone; (xviii) 
cancer of the brain; (xix) cancer of the colon; (xx) cancer 
of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  38 C.F.R. § 
3.311(a).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, that must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

With respect to the first method, the Board notes that 
prostate cancer is not included as a presumptive disability 
for radiation-exposed veterans as set out under 38 C.F.R. § 
3.309(d).  Moreover, the veteran did not participate in a 
radiation-risk activity as defined by law.  See 38 C.F.R. § 
3.309(d)(3)(ii).  There is no evidence of record that the 
veteran participated in any onsite testing involving the 
atmospheric detonation of a nuclear device.  The Board 
further notes that the veteran was neither in service during 
the occupation of Hiroshima or Nagasaki, Japan from 1945 to 
1946, nor was he ever a prisoner of war.  Thus, service 
connection is not warranted on a presumptive basis specific 
to a radiation-exposed veteran.  

As noted above, a second method for establishing service 
connection establishes procedures for claims brought by 
radiation exposed veterans who were diagnosed with a disease 
after service.  The Board notes that although prostate cancer 
is not included as a presumptive disability for radiation-
exposed veterans as set out under 38 C.F.R. § 3.309(d), 
prostate cancer is a disability which is considered a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2)(xxiii).  

The veteran claims that he was exposed to radiation while 
stationed at Loring Air Force Base (AFB) due to the nature of 
his job, which required him to be on the flight line.  He 
indicated that he worked with the bomber crews testing them 
for combat readiness.  The RO repeatedly contacted the 
National Personnel Records Center (NPRC) for information 
concerning radiation exposure while the veteran was stationed 
at Loring AFB.  In April 2002, the NPRC indicated that the 
records were fire-related and the information could not be 
reconstructed.  Further, there was no information in the 
auxiliary record.  In September 2002 and December 2002, the 
NPRC again responded that the records requested were fire-
related and could not be reconstructed.  The RO also 
requested the NPRC to search the morning reports for remarks 
concerning radiation exposure dosimeter readings.  The NPRC 
responded in April 2003 and directed the RO to contact the 
Air Force Institute for Operational Health (AFIOH), which was 
done in June 2003.  That same month, the AFIOH responded in 
the negative for any finding of radiation exposure with 
respect to the veteran.  

At the June 2004 Board hearing, the veteran testified that he 
was involved in the recovery efforts for a plane crash in 
April 1958 that allegedly involved a damaged nuclear war.  
Based upon the veteran's hearing testimony, the Board 
remanded this issue for further development.  Upon remand, 
the RO contacted the NPRC for information concerning the 
plane crash.  Again, the NPRC responded that the records were 
fire-related and information could not be reconstructed.  As 
directed in the October 2004 and June 2006 Board remands, in 
July 2006, the RO also requested information concerning the 
April 1958 plane crash directly from Loring AFB.  However, 
there was no response.  The RO also requested that the NPRC 
search the morning reports for any evidence of the plane 
crash.  The NPRC responded in July 2006 that no remarks were 
found regarding the allegation.  

The claims file also includes Internet publications 
concerning the history of Loring AFB, which are also silent 
with respect to any plane crash.  The Board acknowledges that 
these histories showed that Loring AFB had a nuclear storage 
area.  Moreover, another Internet publication showed that 
Loring AFB underwent a waste site cleanup from 1989 to 1990.  
However, this information has minimal probative value because 
it does not specifically address whether the veteran was 
exposed to radiation while stationed at Loring AFB or provide 
a link between his current disability and service.  

In sum, there is no evidence to support the contention that 
the veteran was exposed to radiation while in service.  Thus, 
service connection for prostate cancer as due to exposure to 
ionizing radiation is not warranted.  

Lastly, the Board finds that service connection for prostate 
cancer is also not warranted under a direct theory of 
entitlement.  The medical evidence of record shows that 
prostate cancer was first diagnosed approximately in 
September 1998, which was 40 years after discharge from 
service.  Subsequent medical records show a history of 
prostate cancer, but do not otherwise link prostate cancer to 
the veteran's active duty service.  

The Board recognizes that the veteran testified at his June 
2004 hearing that he had tenderness at times over the years 
under his penis as well as a bloody discharge during active 
duty service that also returned over the years, which he 
appears to link to his prostate cancer.  Although the veteran 
is competent to report the facts regarding his symptoms, as a 
lay person he is not qualified to offer a medical diagnosis 
or medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   Significantly, there is no competent medical 
evidence to show that these symptoms were a manifestation of 
prostate cancer.  Moreover, the veteran himself testified 
that when he sought treatment at the time, he was told that 
there was nothing wrong.  

Moreover, as there is no evidence of malignant tumors within 
one year of service, the service incurrence of malignant 
tumors also cannot be presumed.  Importantly,  there is no 
competent medical evidence of record linking the veteran's 
prostate cancer to his active duty service.  Further, as it 
was 40 years after discharge from active duty before the 
veteran was diagnosed with prostate cancer, there is no 
supporting evidence of a continuity of pertinent 
symptomatology.  In conclusion, service connection for 
prostate cancer is also not warranted under a direct theory 
of entitlement.  

Therefore, a preponderance of the evidence is against the 
veteran's claim for prostate cancer.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Total Disability Rating Based on Individual 
Unemployability (TDIU)  

The veteran is also seeking entitlement to TDIU.  In order to 
establish service connection for a total rating based upon 
individual unemployability due to service-connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran is currently not service-connected for any 
disabilities.  Thus, the veteran does not meet the schedular 
or extrashedular requirements for a total disability rating 
based on individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a) and (b).  In sum, as a 
total rating based on individual unemployability is limited 
to consideration of service-connected disabilities, 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is not 
warranted.  


ORDER

Entitlement to service connection for prostate cancer is not 
warranted.  Further, entitlement to TDIU is also not 
warranted.  The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


